


Exhibit 10.1


THE ALTRIA GROUP, INC.
2015 PERFORMANCE INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
FOR ALTRIA GROUP, INC. COMMON STOCK
(January 26, 2016)


ALTRIA GROUP, INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2016 Stock Award section of the Award Statement (the
“Employee”) under the Altria Group, Inc. 2015 Performance Incentive Plan (the
“Plan”) a Restricted Stock Unit Award (the “Award”) dated January 26, 2016 (the
“Award Date”), with respect to the number of shares of the Common Stock of the
Company (the “Common Stock”) set forth in the 2016 Stock Award section of the
Award Statement (the “RSUs”), all in accordance with and subject to the
following terms and conditions of this Restricted Stock Unit Agreement (the
“Agreement”):


1. Condition to Award. As applicable and in the sole discretion of the Company
or its delegate, this Award may be contingent on, and in consideration of, the
execution of a Confidentiality and Non-Competition Agreement by the Employee. In
the event the Employee is required to execute a Confidentiality and
Non-Competition Agreement, the Company or its delegate will so notify the
Employee prior to issuance of the Award. If the Employee does not execute the
Confidentiality and Non-Competition Agreement within a reasonable time frame
established by the Company or its delegate, but no later than 90 days after the
Award Date, this Agreement will be null and void with respect to the Employee
and the Employee will forfeit any and all rights to the Award.    


2. Normal Vesting. Subject to Section 1 above and Section 3 below, the RSUs
shall become fully vested on the vesting date set forth in the 2016 Stock Award
section of the Award Statement (the “Vesting Date”), provided that the Employee
remains an employee of the Company (or a subsidiary or affiliate) during the
entire period commencing on the Award Date and ending on the Vesting Date.


3. Accelerated Vesting. In the event of the termination of the Employee’s
employment with the Company (and with all subsidiaries and affiliates of the
Company) prior to the Vesting Date due to death, Disability or Normal
Retirement, the RSUs shall become fully vested on the date of such termination
of employment.


If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death,
Disability, or Normal Retirement prior to the Vesting Date, the Employee shall
forfeit all rights to the RSUs immediately after termination of employment.
Notwithstanding the foregoing, the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) may, in its sole
discretion, vest some or all of the RSUs upon such termination of employment.


In addition, in the event of a “Change in Control” within the meaning of the
Plan, the RSUs shall become vested and payable in the circumstances and in the
manner specified in section 6(a) of the Plan and Section 9 below.


4. Voting and Dividend Rights. The Employee does not have the right to vote the
RSUs or receive dividends prior to the date, if any, that the shares of Common
Stock underlying the RSUs are paid to the Employee pursuant to the terms hereof.
However, unless otherwise determined by the Compensation Committee, the Employee
shall receive cash payments (less applicable withholding taxes) in lieu of
dividends otherwise payable with respect to shares of Common Stock equal in
number to the RSUs that have not been forfeited, as such dividends are paid.


5. Transfer Restrictions. This Award and the RSUs are non-transferable and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the RSUs shall be forfeited. These restrictions shall
not apply,



--------------------------------------------------------------------------------




however, to any payments received pursuant to Section 8 below. If the Employee
is a resident of Canada, the Employee acknowledges that the shares of Common
Stock that the Employee receives pursuant to Section 8 are subject to a
restriction on the first trade under Canadian securities laws.  As a result, the
Employee acknowledges that any first trade of such shares of Common Stock must
be made (i) through an exchange, or a market, outside of Canada, (ii) to a
person or company outside of Canada or (iii) otherwise in compliance with
applicable Canadian securities laws.


6. Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising in connection with this Award by (a)
deducting the number of RSUs having an aggregate value equal to the amount of
withholding taxes due, or (b) the remittance of the required amounts from any
proceeds realized upon the open-market sale of the Common Stock received in
payment of vested RSUs by the Employee. The Company is authorized to satisfy the
actual minimum statutory withholding taxes arising from the payment of cash in
lieu of dividends pursuant to Section 4 by withholding the required amounts from
such cash payment. The Company is also authorized to satisfy the actual minimum
statutory withholding taxes referred to in this paragraph by requiring a cash
payment from the Employee or by withholding from other payments due to the
Employee. If the Employee is covered by a Company tax equalization policy, the
Employee also agrees to pay to the Company any additional hypothetical tax
obligation calculated and paid under the terms and conditions of such tax
equalization policy. If the accounting rules are modified to permit the
withholding of taxes in excess of the actual minimum statutory amounts without
adverse accounting consequences to the Company, then references to the actual
minimum statutory withholding taxes shall be replaced by references to any
withholding taxes.


7. Death of Employee. If any of the RSUs shall vest upon the death of the
Employee, any Common Stock received in payment of the vested RSUs shall be
registered in the name of the estate of the Employee except that, to the extent
permitted by the Compensation Committee, if the Company shall have received in
writing a beneficiary designation, the Common Stock shall be registered in the
name of the designated beneficiary.


8. Payment of RSUs. The RSUs granted pursuant to this Award represent an
unfunded and unsecured promise of the Company to issue to the Employee, on or as
soon as practicable after the date the RSUs become fully vested pursuant to
Section 2 or 3 and otherwise subject to the terms of this Agreement, the value
of the number of shares of the Common Stock underlying the RSUs. Except as
otherwise expressly provided in the 2016 Stock Award section of the Award
Statement and subject to the terms of this Agreement, such issuance shall be
made to the Employee (or, in the event of his or her death to the Employee’s
estate or beneficiary as provided above) in the form of Common Stock as soon as
practicable following the full vesting of the RSUs pursuant to Section 2 or 3.


9. Special Payment Provisions. Notwithstanding anything in this Agreement to the
contrary, if the Employee will become eligible for Retirement (a) for RSUs with
a Vesting Date between January 1 and March 15, before the calendar year
preceding the Vesting Date and (b) for RSUs with a Vesting Date after March 15,
before the calendar year in which such Vesting Date occurs, then the RSUs will
be subject to the following provisions. If the Employee is a “specified
employee” within the meaning of section 409A of the Internal Revenue Code and
the regulations thereunder (“Code section 409A”), any payment of RSUs under
Section 8 that is on account of his separation from service shall be delayed
until the earlier of six months following such separation from service or the
Employee’s death. In the event of a “Change in Control” under section 6(b) of
the Plan that is not also a “change in control event” with the meaning of Treas.
Reg. §1.409A-3(i)(5)(i), the RSUs shall become fully vested pursuant to section
6(a) of the Plan, but shall not be paid upon such Change in Control as provided
by section 6(a) of the Plan, and shall instead be paid at the time the RSUs
would otherwise be paid pursuant to this Agreement. This Agreement shall be
construed in a manner consistent with Code section 409A.


10. Board Authorization in the Event of Restatement. Notwithstanding anything in
this Agreement to the contrary, if the Board of Directors of the Company or an
appropriate Committee of the Board determines that, as a result of a restatement
of the Company’s financial statements, an Employee has received greater
compensation in connection with the Award than would been received absent the









2

--------------------------------------------------------------------------------




incorrect financial statements, the Board or Committee, in its discretion, may
take such action with respect to this Award as it deems necessary or appropriate
to address the events that gave rise to the restatement and to prevent its
recurrence. Such action may include, to the extent permitted by applicable law,
causing the full or partial cancellation of this Award and, with respect to RSUs
that have vested, requiring the Employee to repay to the Company the full or
partial Fair Market Value of the Award determined at the time of vesting, and
the Employee agrees by accepting this Award that the Board or Committee may make
such a cancellation, impose such a repayment obligation, or take other necessary
or appropriate actions in such circumstances.


11. Other Terms and Definitions. The terms and provisions of the Plan (a copy of
which will be furnished to the Employee upon written request to the Office of
the Corporate Secretary, Altria Group, Inc., 6601 West Broad Street, Richmond,
Virginia 23230) are incorporated herein by reference. To the extent any
provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Capitalized terms not otherwise
defined herein have the meaning set forth in the Plan.


For purposes of this Agreement, (a) the term “Disability” means a disability
that entitles the Employee to benefits under the applicable long-term disability
insurance program of the Company or any subsidiary or affiliate of the Company,
(b) the term “Normal Retirement” means retirement from active employment with
the Company and any subsidiary or affiliate of the Company following both
attainment of age 65 and completion of five years of service with the Company,
its subsidiaries, and its affiliates, (c) the term “Retirement” means retirement
from active employment with the Company and any subsidiary or affiliate of the
Company following both attainment of age 55 and completion of five years of
service with the Company, its subsidiaries, and its affiliates, and (d) the
terms “termination of employment,” “separation from service,” and similar
references mean a separation from service within the meaning of Code section
409A with the Company and all of its subsidiaries and affiliates, which includes
circumstances in which the Employee is reasonably anticipated not to perform
further services with the Company and its affiliates or subsidiaries. Generally,
for purposes of this Agreement, (x) a “subsidiary” includes only any company in
which the Company, directly or indirectly, has a beneficial ownership interest
of greater than 50 percent and (y) an “affiliate” includes only any company that
(A) has a beneficial ownership interest, directly or indirectly, in the Company
of greater than 50 percent or (B) is under common control with the Company
through a parent company that, directly or indirectly, has a beneficial
ownership interest of greater than 50 percent in both the Company and the
affiliate.


IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of
January 26, 2016.





ALTRIA GROUP, INC.
 






By:
W. Hildebrandt Surgner, Jr.
Corporate Secretary








3